                 Case 10-11255-CSS        Doc 4297       Filed 07/09/19      Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    )   Chapter 11
                                                          )
SS BODY ARMOR I, INC., et al.,1                           )   Case No. 10-11255 (CSS)
                                                          )
                         Debtors.                         )   Jointly Administered
                                                          )
____________________________________                      )   Related Docket No. 4285

     STATEMENT AND RESERVATION OF RIGHTS OF LEAD PLAINTIFFS WITH
       RESPECT TO MOTION TO ENFORCE THE SECOND AMENDED JOINT
    CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY DEBTORS AND OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS REGARDING ALLOCATION OF
      REMISSION PROCEEDS AMONG THE DEBTORS AND CLASS PLAINTIFFS

         Lead Plaintiffs NECA-IBEW Pension Fund and George Baciu (collectively, “Lead

Plaintiffs”), in the securities class action litigation entitled In Re DHB Industries, Inc. Class

Action Litigation, No. 05-cv-4296 (JS)(ETB) (the “Securities Class Action”), filed in the United

States District Court for the Eastern District of New York, on behalf of a certified class of all

persons or entities who purchased or otherwise acquired certain of the publicly traded shares of

DHB Industries, Inc., predecessor in interest of Debtor SS Body Armor I, Inc. f/k/a Point Blank

Solutions, Inc. (the “Debtor”), on or after November 18, 2003 until and including November 30,

2006, and who were damaged thereby (collectively, with Lead Plaintiffs, the “Class Plaintiffs”),

hereby submit this statement and reservation of rights (the “Statement”) with respect to the

Motion to Enforce the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by

Debtors and Official Committee of Unsecured Creditors Regarding Allocation of Remission




1
  The pre-confirmation debtors and the last four digits of each debtor’s federal tax identification number
were: SS Body Armor I, Inc. (9361); SS Body Armor II, Inc. (4044); SS Body Armor III, Inc. (9051);
and PBSS, LLC (8203). All correspondence and pleadings must be sent to SS Body Armor I, Inc., c/o
Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801, Attn:
Laura Davis Jones.


24580/2
07/09/2019 53045572.2
              Case 10-11255-CSS        Doc 4297      Filed 07/09/19    Page 2 of 3



Proceeds Among the Debtors and Class Plaintiffs [D.I. 4285] (the “Motion”) filed by a group of

equity interest holders (the “Equity Group”), and respectfully state as follows:

                                       BACKGROUND

       1.      The background concerning the complex and long history of this Chapter 11 case

(the “Chapter 11 Case”) is for the most part set forth in the Post-Confirmation Debtor’s

opposition to the Motion and prior pleadings with which this Court is familiar. It need not be

repeated here. Suffice it to say that the ill-conceived Motion, filed after over nine (9) years of

herculean efforts by the Debtor and Class Plaintiffs and their counsel to maximize value for the

victims of the massive fraud at the core of the Securities Class Action and this Chapter 11 Case,

unfortunately demonstrates that sometimes no good deed goes unpunished.

                     STATEMENT AND RESERVATION OF RIGHTS

       2.      While the Motion improperly seeks affirmative injunctive relief against the Post-

Confirmation Debtor, it does not seek any affirmative relief from Lead Plaintiffs or the Class

Plaintiffs, who therefore have no obligation to respond. Nevertheless, Lead Plaintiffs submit this

Statement and Reservation of Rights to apprise the Court that Class Plaintiffs support the Post-

Confirmation Debtor’s position and arguments fully.

       3.      The Motion is simply an attempt by certain likely speculative purchasers of the

Debtor’s stock who were not victims of the fraud but seek to capitalize on the ten (10) plus year

effort of the Class Plaintiffs at the expense of the true victims.       The Motion should be

categorically denied in all respects for the reasons set forth in the Post-Confirmation Debtor’s

opposition.




                                               -2-
             Case 10-11255-CSS          Doc 4297       Filed 07/09/19      Page 3 of 3



       4.      Lead Plaintiffs reserve the right to raise any arguments and/or to respond to any

attempt by the Equity Group or any other party to raise any issue identified in the Motion or

otherwise directly with respect to Lead Plaintiffs and Class Plaintiffs.

Dated: July 9, 2019                               CROSS & SIMON LLC


                                                  /s/ Kevin S. Mann
                                                  Christopher P. Simon (DE Bar No. 3967)
                                                  Kevin S. Mann, Esq. (DE Bar No. 4576)
                                                  P.O. Box 1380
                                                  913 North Market Street, 11th Floor
                                                  Wilmington, Delaware 19899-1380
                                                  Telephone: (302) 777-4200
                                                  kmann@crosslaw.com

                                                          – and –

                                                  LOWENSTEIN SANDLER LLP
                                                  Michael S. Etkin, Esq. (ME 0570)
                                                  65 Livingston Avenue
                                                  Roseland, New Jersey 07068
                                                  Telephone: (973) 597-2500
                                                  Facsimile: (973) 597-2481

                                                  Bankruptcy Counsel to Lead Plaintiffs




                                                 -3-
